Citation Nr: 1701490	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1968 to February 1970.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  Subsequently, in September 2015, the Board remanded the claim for additional development.  In July 2016, the Veteran testified at another hearing before the undersigned VLJ.  Transcripts of the hearings are of record.

A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707  (2015).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102 (a) (West 2014).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  The Veteran was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. 	 § 20.707, a Veteran has the right to a hearing before all three VLJs involved in the panel decision.  At the July 2016 hearing, however, the Veteran waived his right to an additional hearing before a third VLJ with respect to these claims.  Accordingly, the Board is proceeding with appellate review of the claims.


FINDINGS OF FACT

1.  Hypertension was not manifest during active service or to a compensable degree within one year of separation from active duty, nor was it caused by or permanently made worse by a service connected disability.

2.  Erectile dysfunction was not manifest in service and is not otherwise attributable to active service, nor was it caused by or permanently made worse by a service connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred therein, nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 	 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.

2.  Erectile dysfunction was not incurred in or aggravated by service, nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015). 

The Veteran was mailed appropriate VCAA notice in April 2009, prior to the initial July 2010 rating decision.  That letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also explained how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records (STRs) military personnel records and post-service medical treatment records have been associated with the electronic claims file.  The Veteran also underwent a VA examination to determine the etiology of his erectile dysfunction.  After review, the Board finds that this opinion is adequate as it addresses the questions regarding etiology raised by the record and is based on an accurate factual basis.  Additionally, in compliance with the September 2015 Board remand, the RO obtained updated VA treatment records and afforded the Veteran another examination to determine the etiology of his erectile dysfunction.  The Board finds that this examination report contains the necessary findings to fully and adequately determine the claim for service connection.  The development that the Board remanded for in September 2015 was in response to evidence gathered during the March 2015 Board hearing.  Review of that hearing and the July 2016 hearing indicates that the VLJs fulfilled their responsibilities during these hearings.

In addition, the RO substantially complied with the Board's September 2015 remand directives, as the AOJ sought the additional records and obtained the opinions requested.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). 

The Board acknowledges that there was no VA examination provided or opinion obtained with regard to the claim for service connection for hypertension.  As explained below, a VA examination is not warranted. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). Service connection for some chronic diseases, including diabetes mellitus and/or hypertension, may be granted if manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.	  § 3.310 (a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 	 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran contends that his hypertension and erectile dysfunction are secondary to his diabetes mellitus; however, the Board finds against these claims as service connection for diabetes mellitus has been previously denied.  See the September 2015 Board decision.  Accordingly, the claims of entitlement to service connection under this theory of entitlement lack legal merit and are denied.

Regarding a VA examination for hypertension, in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claim for service connection for hypertension was not asserted or otherwise indicated to have developed in service or proximate to service or otherwise to be directly causally linked to service, but rather, it was claimed secondary to diabetes mellitus.  Because service connection for diabetes mellitus, was denied, secondary service connection is denied based on the absence of a primary service connected disability on which to base these claims.  Thus, absent an indication that a link may be established between service or a service-connected disability and these claimed disabilities, a VA examination is not warranted.  

Service treatment records are negative for complaints or diagnoses for hypertension and/or erectile dysfunction.  At separation, the chest, heart and vascular systems were normal and the Veteran denied high or low blood pressure.  Compensably disabling hypertension is also not shown within a year of separation from active duty.  Post-service medical evidence reflects that the Veteran was diagnosed with hypertension and erectile dysfunctions decades after separation from active duty, in 2009 and 2005 respectively.  

A review of the record does not indicate, and the Veteran does not allege, that his hypertension and erectile dysfunction are directly related to service.  The record does not contain any competent evidence relating the Veteran's hypertension and/or erectile dysfunction to service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  In the September 2015 decision, the Board found that the Veteran did not have exposure to Agent Orange, and therefore, presumed exposure to herbicides cannot be a basis for service connection as this finding of fact also applies to these claims.

The Board has reviewed all service treatment records and all VA medical records of record.  Although the STRs show treatment for hydrocele of the left testicle, these records do not include any opinion linking the Veteran's claimed disabilities to service.  Rather, the December 2015 VA examination and December 2015 VA medical addendum provide negative opinions regarding the Veteran's erectile dysfunction and a link to service.  In this regard, the examiner opined that erectile dysfunction was as likely as not due to diabetes mellitus, which is not service connected.  In addition, the examiner opined that the Veteran's in-service hydrocelectomy is not associated or a cause of erectile dysfunction.  Therefore, in the absence of any evidence in support thereof, service connection for hypertension and erectile dysfunction must also be denied on a direct basis.

Absent service connection for diabetes mellitus, the preponderance of the evidence is against service connection for hypertension and erectile dysfunction, claimed as secondary to diabetes mellitus.  38 C.F.R. § 3.310.  The evidence does not support, onset of hypertension or erectile dysfunction in service or a direct causal link to service for these claimed conditions.  The preponderance of the evidence is also against a finding that hypertension was diagnosed and of a compensable level within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.  The preponderance of the evidence is thus also against these claims for service connection based on the direct theory of entitlement.  38 C.F.R. §§ 3.303, 3.310. 

Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







						    (CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.

 Service connection for erectile dysfunction is denied.




			
           NATHANIEL J. DOAN                                        K. MILLIKAN
Veterans Law Judge                                    Veterans Law Judge
           Board of Veterans' Appeals                         Board of Veterans' Appeals



_____________________________
JOHN Z. JONES
Veterans Law Judge
Board of Veterans' Appeals




Department of Veterans Affairs


